           Case 1:20-cv-00460-RP Document 21 Filed 06/25/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

SIERRA CLUB,                                     §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §                  1:20-CV-460-RP
                                                 §
UNITED STATES ARMY CORPS OF                      §
ENGINEERS, et al.,                               §
                                                 §
               Defendants.                       §

                                             ORDER

       This Order vacates the Court’s Text Order on June 25, 2020 that resolved Kinder Morgan

Texas Pipeline LLC and Permian Highway Pipeline LLC’s Motion to Intervene, (Dkt. 16). The

Court’s Texas Order as to that motion was entered in error. The Motion to Intervene, (Dkt. 16),

remains pending before the Court.

        Accordingly, the Court VACATES its June 25, 2020 Text Order regarding the Motion to

Intervene, (Dkt. 16).

         SIGNED on June 25, 2020.

                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 1
